Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-20-21 has been entered. 
Claims 2, 3, 5-7, 9, 10, 12, 14-22 have been canceled. Claim 25 has been added. Claims 1, 4, 8, 11, 13, 23-25 are pending and under consideration. 
Applicant's arguments filed 9-20-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claim Objections
Claim 1 can be written more clearly as ---A genetically modified isolated Sus scrofa pig cell, morula, or blastocyst whose genome comprises a homozygous deletion of an endogenous ETV2 gene, wherein the cell, morula, or blastocyst lacks functional endogenous ETV2 protein---. 
Sus scrofa pig embryo whose genome comprises a homozygous deletion of an endogenous ETV2 gene, wherein the pig embryo lacks functional endogenous ETV2 protein and comprises human cells expressing human ETV2 protein---. 
Claim 8 can be written more clearly as ---A method of making a chimeric genetically modified Sus scrofa pig embryo, the method comprising:
a) obtaining a genetically modified isolated Sus scrofa pig cell whose genome comprises a homozygous deletion of an endogenous ETV2 gene, wherein the cell lacks functional endogenous ETV2 protein; 
b) fusing the nucleus of the cell obtained in step a) with an isolated enucleated Sus scrofa pig oocyte such that a Sus scrofa pig morula or blastocyst whose genome comprises a homozygous deletion of an endogenous ETV2 gene is obtained, wherein the morula or blastocyst lacks functional endogenous ETV2 protein; 
c) introducing human stem cells into the inner cell mass of the morula or blastocyst obtained in step b) such that a chimeric genetically modified Sus scrofa pig embryo is obtained, wherein the genome of pig embryo comprises a homozygous deletion of an endogenous ETV2 gene, the pig embryo lacks functional endogenous ETV2 protein, and the pig embryo comprises human cells expressing human ETV2 protein---. 
11. OK
13. OK
23. The chimeric genetically modified Sus scrofa pig of claim 4, wherein the embryo is a blastocyst. 

25. The chimeric genetically modified Sus scrofa pig of claim 4, wherein the human stem cells are human induced pluripotent stem cells or human umbilical cord blood stem cells. 
Claim Rejections - 35 USC § 112
Enablement
This rejection assumes those of skill would be able to determine how to make/use TALEN pairs that target and inactivate a Sus scrofa ETV2 gene as suggested in the specification (pg 13-14) taken with the level of skill in the art at the time of filing. Ergo, this rejection assumes those of skill would also be able to make an isolated Sus scrofa fibroblast with an inactivated endogenous ETV2 gene, use the fibroblast to clone an enucleated Sus scrofa oocyte, and to obtain an isolated Sus scrofa embryo, morula, or blastocyst with an inactivated endogenous ETV2 gene using the cloned oocyte. Since Sus scrofa (wild boar) is a genus of Sus scrofa domesticus (aka Sus domesticus, i.e. domestic pig) (paragraph 5 of the Declaration filed 9-20-21), and since the genome of the wild boar and domestic pig are identical (paragraph 5 of the Declaration filed 9-20-21), the genus of Sus scrofa is enabled. Accordingly, the specification enables making an isolated Sus scrofa pig cell, morula, or blastocyst whose genome comprises a homozygous deletion of an endogenous ETV2 gene, wherein the cell, morula, or blastocyst lacks functional endogenous ETV2 protein as suggested on pg 13-14. 


An isolated Sus scrofa pig cell, morula, or blastocyst whose genome comprises a homozygous deletion of an endogenous ETV2 gene, wherein the cell, morula, or blastocyst lacks functional endogenous ETV2 protein; 
A chimeric genetically modified Sus scrofa pig embryo whose genome comprises a homozygous deletion of an endogenous ETV2 gene, wherein the pig embryo lacks functional endogenous ETV2 protein and comprises human cells expressing human ETV2 protein; and
A method of making a chimeric genetically modified Sus scrofa pig embryo, the method comprising:
a) obtaining a genetically modified isolated Sus scrofa pig cell whose genome comprises a homozygous deletion of an endogenous ETV2 gene, wherein the cell lacks functional endogenous ETV2 protein; 
b) fusing the nucleus of the cell obtained in step a) with an isolated enucleated Sus scrofa pig oocyte such that a Sus scrofa pig morula or blastocyst whose genome comprises a homozygous deletion of an endogenous ETV2 gene is obtained, wherein the morula or blastocyst lacks functional endogenous ETV2 protein; 
c) introducing human stem cells into the inner cell mass of the morula or blastocyst obtained in step b) such that a chimeric genetically modified Sus scrofa pig embryo is obtained, wherein the genome of pig embryo comprises a homozygous deletion of an endogenous ETV2 gene, the pig embryo lacks functional endogenous 
does not reasonably provide enablement for 
i) using the cell, morula, blastocyst, or embryo of claim 1, 4, 8, or 23 for research into the role of ETV2 in the development of hematopoietic and endothelial linages during embryogenesis, or
ii) using the cell, morula, blastocyst, or embryo of claim 1, 4, 8, or 23 to make a chimeric, genetically modified Sus scrofa pig comprising human cells for generating human organs/tissue. 
iii) using the cell, morula, blastocyst, or embryo of claim 1, 4, 8, or 23 to make a chimeric, genetically modified Sus scrofa pig. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected to make and/or use the invention commensurate in scope with these claims. 

i) The specification does not enable using a chimeric, genetically modified, isolated Sus scrofa embryo, morula, or blastocyst comprising human stem cells (or cells derived therefrom obtained by injecting human stem cells into a genetically modified Sus scrofa pig embryo) in claims 4, 8, 23 can be used for research into the role of ETV2 in the development of hematopoietic and endothelial linages during embryogenesis. 
Pg 1, last full paragraph, teaches: “By injecting human stem cells, such as iPS ceils positive for the Etv2 gene into the mutant pig (deficient in Etv2) blastocyst, the invention generates a pig that produces human or humanized blood and vasculature derived from the human, stem ceils, such as IPS cells.” Pg 2, end of 1st paragraph, states ETV2 is a “master regulator for the hematoendothelial lineages during Sus scrofa embryo, morula, or blastocyst comprising human stem cells (or cells derived therefrom obtained by injecting human stem cells into a genetically modified Sus scrofa pig embryo) in claims 4, 8, 23 can be used for research into the role of ETV2 in the development of hematopoietic and endothelial linages during embryogenesis. However, the specification provides NO guidance how to perform such research. The art is of no assistance in this regard because it does not teach how to use chimeric pig/human embryos to elucidate the role of a protein during embryogenesis or any specific assays for researching the role of ETV2 during embryogenesis. 
Given the lack of guidance taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to use a chimeric, genetically modified, isolated Sus scrofa embryo, morula, or blastocyst comprising human stem cells (or cells derived therefrom obtained by injecting human stem cells into a genetically modified Sus scrofa pig embryo) in claims 4, 8, 23 can be used for research into the role of ETV2 in the development of hematopoietic and endothelial linages during embryogenesis. 

ii) The specification does not enable using a chimeric, genetically modified, isolated Sus scrofa embryo, morula, or blastocyst comprising human stem cells (or cells derived therefrom obtained by injecting human stem cells into a genetically modified Sus scrofa pig embryo) in claims 4, 8, 23 for making organs/tissue for transplant. 
Described herein is the development of ETV2 knockout pigs or other animals, such as cow or goat, as hosts for production of personalized human/humanized blood and vasculature for clinical applications.”
However, the specification does not teach any chimeric pig embryos that contain any specific humanized organs/tissue capable of being transplanted into a human. The art is of no assistance in this regard because it does not teach how to make chimeric pig/human embryos that contain organs/tissue for transplantation into humans or how to use chimeric pig/human embryos for generating organs/tissues for transplant. 
There is no evidence indicating a human stem cells injected into a pig embryo would populate the embryo such that functional human organs/tissue capable of being transplanted would be obtained. 
There is no evidence that chimeric pig/human embryos will produce tissue capable of being transplanted. 
Given the lack of guidance taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to use a chimeric, genetically modified, isolated Sus scrofa embryo, morula, or blastocyst comprising human stem cells (or cells derived therefrom obtained by injecting human stem cells into a genetically modified Sus scrofa pig embryo) in claims 4, 8, 23 for making organs/tissue for transplant. 

iii) The specification does not enable those of skill to use a chimeric, genetically modified, isolated Sus scrofa comprising human stem cells (or cells derived therefrom obtained by injecting human stem cells into a genetically modified Sus scrofa pig 
The specification contemplates making a chimeric genetically modified pig/human, i.e. for generating human blood and vascular tissue for clinical applications: “The present invention generates a pig blastocyst deficient of the pig Etv2 gene (and therefore deficient in pig vasculature and blood). By injecting human stem cells, such as iPS ceils positive for the Etv2 gene into the mutant pig (deficient in Etv2) blastocyst, the invention generates a pig that produces human or humanized blood and vasculature derived from the human, stem cells, such as IPS cells. Every year, more than 300,000 Americans have coronary artery bypass grafting and would benefit from the use of such engineered coronary blood vessels”. (pg 1, lines 30)
However, the phenotype of genetically modified animals with an inactivated ETV2 gene was unpredictable as evidenced by Ferdous, Rassmussen, and Kataoka (cited above) who taught mice with an inactivated ETV2 gene died in utero. In addition, the phenotype of the embryos obtained in genetically modified non-human animals lacking functional ETV2 was unpredictable as evidenced by Kataoka who taught ETV2 disruption in zebrafish affected vasculogenesis and myelopoiesis leaving primitive erythropoiesis intact while ETV2 disruption in mice resulted in lack of FLK1 expression and total loss of endothelial cell (EC) and hematopoietic cell (HPC) lineages (pg 6975, col. 1, 2nd paragraph). Applicants specifically acknowledge the unpredictability in the art by stating ETV2 plays a role in vasculogenesis and hematopoiesis in a mouse because mouse embryos without ETV2 are lethal at E9.5 and do not contain vasculature or blood (pg 13, line 20). The specification does not enable those of skill to overcome the unpredictability in the art by teaching how to obtain a living chimeric genetically modified pig/human with a genetically modified ETV2 gene. The specification does not teach the human cells allow functional ETV2 to be expressed in amounts capable of allowing the 
The specification does not teach any chimeric pigs that contain any specific humanized organs/tissue capable of being transplanted into a human. The art is of no assistance in this regard because it does not teach how to make a chimeric pig/human that contain organs/tissue for transplantation into humans or how to use a chimeric pig/human for generating organs/tissues for transplant into humans. 
Claim 24 requires implanting an embryo into a recipient female which is solely described for making a chimeric genetically modified pig/human. Claim 24 encompasses making a chimeric genetically modified Sus scrofa pig with any amount of pig cells and any amount of human cells. Claim 24 is not limited to making a chimeric genetically modified pig embryo or a chimeric genetically modified pig with only humanized endothelial or hematopoietic tissue. 
Accordingly, there is no reasonable expectation of using the cell, morula, blastocyst, or embryo of claim 1, 4, 8, or 23 to make a chimeric, genetically modified Sus scrofa pig. 
There is no evidence indicating a human stem cells injected into a pig embryo would populate the embryo such that functional human organs/tissue capable of being transplanted would be obtained. 

Given the lack of guidance taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to use a chimeric, genetically modified, isolated Sus scrofa comprising human stem cells (or cells derived therefrom obtained by injecting human stem cells into a genetically modified Sus scrofa pig embryo) in claims 4, 8, 23 to make a chimeric pig/human (for making organs/tissue for transplant) by implanting a chimeric genetically modified morula/blastocyst into a recipient female as required in claim 24. 
Response to arguments
Applicants appear to argue the amendment overcomes the rejections. Applicants’ argument is not persuasive for reasons set forth above. 
Applicants point to the Declarations, but the Declarations do not appear to address the pending issues. In particular, there is no evidence that chimeric pig/human embryos will produce tissue capable of being transplanted. There is no discussion of how to use the chimeric pig/human embryo for research into the role of ETV2 in embryogenesis. There is no evidence indicating a human stem cells injected into a pig embryo would populate the embryo such that functional human organs/tissue capable of being transplanted would be obtained. There is no evidence that chimeric pig/human embryo would develop normally and survive to term. 
Written Description
Claims 1, 4, 8, 11, 13, 23, 24 remain and claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the 
i) The specification lacks written description for a chimeric, genetically modified, isolated Sus scrofa embryo, morula, or blastocyst comprising human stem cells (or cells derived therefrom obtained by injecting human stem cells into a genetically modified Sus scrofa pig embryo) in claims 4, 8, 23 can be used for research into the role of ETV2 in the development of hematopoietic and endothelial linages during embryogenesis. 
Pg 1, last full paragraph, teaches: “By injecting human stem cells, such as iPS ceils positive for the Etv2 gene into the mutant pig (deficient in Etv2) blastocyst, the invention generates a pig that produces human or humanized blood and vasculature derived from the human, stem ceils, such as IPS cells.” Pg 2, end of 1st paragraph, states ETV2 is a “master regulator for the hematoendothelial lineages during development”. Therefore, it appears applicants are attempting to assert the chimeric, genetically modified, isolated Sus scrofa embryo, morula, or blastocyst comprising human stem cells (or cells derived therefrom obtained by injecting human stem cells into a genetically modified Sus scrofa pig embryo) in claims 4, 8, 23 can be used for research into the role of ETV2 in the development of hematopoietic and endothelial linages during embryogenesis. However, the specification provides NO guidance how to perform such research. The art is of no assistance in this regard because it does not teach how to use chimeric pig/human embryos to elucidate the role of a protein during embryogenesis or any specific assays for researching the role of ETV2 during embryogenesis. 
Sus scrofa embryo, morula, or blastocyst comprising human stem cells (or cells derived therefrom obtained by injecting human stem cells into a genetically modified Sus scrofa pig embryo) in claims 4, 8, 23 used for research into the role of ETV2 in the development of hematopoietic and endothelial linages during embryogenesis. 

ii) The specification lacks written description for a chimeric, genetically modified, isolated Sus scrofa embryo, morula, or blastocyst comprising human stem cells (or cells derived therefrom obtained by injecting human stem cells into a genetically modified Sus scrofa pig embryo) in claims 4, 8, 23 for making organs/tissue for transplant. 
Claims 1, 4, 8, 23 encompass using the embryo, morula, or blastocyst to make organs/tissue for transplantation. This is disclosed on pg 1-2: “Described herein is the development of ETV2 knockout pigs or other animals, such as cow or goat, as hosts for production of personalized human/humanized blood and vasculature for clinical applications.”
However, the specification does not teach any chimeric pig embryos that contain any specific humanized organs/tissue capable of being transplanted into a human. The art is of no assistance in this regard because it does not teach how to make chimeric pig/human embryos that contain organs/tissue for transplantation into humans or how to use chimeric pig/human embryos for generating organs/tissues for transplant. 
There is no description of human stem cells injected into a pig embryo would populate the embryo such that functional human organs/tissue capable of being transplanted would be obtained. 

Accordingly, the specification lacks written description for a chimeric, genetically modified, isolated Sus scrofa embryo, morula, or blastocyst comprising human stem cells (or cells derived therefrom obtained by injecting human stem cells into a genetically modified Sus scrofa pig embryo) in claims 4, 8, 23 for making organs/tissue for transplant. 

iii) The specification lacks written description for a chimeric, genetically modified, isolated Sus scrofa comprising human stem cells (or cells derived therefrom obtained by injecting human stem cells into a genetically modified Sus scrofa pig embryo) in claims 4, 8, 23 to make a chimeric pig/human (for making organs/tissue for transplant) by implanting a chimeric genetically modified morula/blastocyst into a recipient female as required in claim 24. 
The specification contemplates making a chimeric genetically modified pig/human, i.e. for generating human blood and vascular tissue for clinical applications: “The present invention generates a pig blastocyst deficient of the pig Etv2 gene (and therefore deficient in pig vasculature and blood). By injecting human stem cells, such as iPS ceils positive for the Etv2 gene into the mutant pig (deficient in Etv2) blastocyst, the invention generates a pig that produces human or humanized blood and vasculature derived from the human, stem cells, such as IPS cells. Every year, more than 300,000 Americans have coronary artery bypass grafting and would benefit from the use of such engineered coronary blood vessels”. (pg 1, lines 30)
However, the phenotype of genetically modified animals with an inactivated ETV2 gene was unpredictable as evidenced by Ferdous, Rassmussen, and Kataoka (cited above) who taught mice with an inactivated ETV2 gene died in utero. In addition, the phenotype of the embryos obtained in genetically modified non-human animals nd paragraph). Applicants specifically acknowledge the unpredictability in the art by stating ETV2 plays a role in vasculogenesis and hematopoiesis in a mouse because mouse embryos without ETV2 are lethal at E9.5 and do not contain vasculature or blood (pg 13, line 20). The specification does not enable those of skill to overcome the unpredictability in the art by teaching how to obtain a living chimeric genetically modified pig/human with a genetically modified ETV2 gene. The specification does not teach the human cells allow functional ETV2 to be expressed in amounts capable of allowing the chimeric genetically modified pig/human embryo to survive. The specification does not teach the specific structure of the pig/human chimeric embryo obtained from the chimeric pig/human embryo, morula, or blastocyst as required in claim 24. The specification does not teach a chimeric pig/human obtained from the chimeric pig/human embryo, morula, or blastocyst obtained in claim 24 will have blood or vasculature that is human or humanized as suggested on pg 1, line 30. 
The specification does not teach any chimeric pigs that contain any specific humanized organs/tissue capable of being transplanted into a human. The art is of no assistance in this regard because it does not teach how to make a chimeric pig/human that contain organs/tissue for transplantation into humans or how to use a chimeric pig/human for generating organs/tissues for transplant into humans. 
Sus scrofa pig with any amount of pig cells and any amount of human cells. Claim 24 is not limited to making a chimeric genetically modified pig embryo or a chimeric genetically modified pig with only humanized endothelial or hematopoietic tissue. 
Accordingly, there is no description of using the cell, morula, blastocyst, or embryo of claim 1, 4, 8, or 23 to make a chimeric, genetically modified Sus scrofa pig. 
There is no evidence indicating a human stem cells injected into a pig embryo would populate the embryo such that functional human organs/tissue capable of being transplanted would be obtained. 
There is no evidence that chimeric pig/human embryo would develop normally and survive to term.
Accordingly, the specification lacks written description for a chimeric, genetically modified, isolated Sus scrofa comprising human stem cells (or cells derived therefrom obtained by injecting human stem cells into a genetically modified Sus scrofa pig embryo) in claims 4, 8, 23 to make a chimeric pig/human (for making organs/tissue for transplant) by implanting a chimeric genetically modified morula/blastocyst into a recipient female as required in claim 24. 

Indefiniteness
Claims 4 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The phrase “wherein the human cells are from human pluripotent stem cells introduced into an inner cell mass of a pig blastocyst” in claim 4 makes the claim indefinite because the metes and bounds are unclear. It is unclear whether the human cells “from human pluripotent cells” are limited to human pluripotent cells or if they encompass any human cell (because all cells are “from” pluripotent cells). In addition, the phrase “pluripotent stem cells introduced into an inner cell mass” makes the claim indefinite because the metes and bounds are unclear. It is unclear whether the pig is made using cells “from human pluripotent cells” that have been introduced into a pig blastocyst (i.e. the human cells in the pig claimed must be from human cells in a pig blastocyst) or if the phrase is intended to mean the human cells are “from pluripotent cells AND were introduced into the pig blastocyst that generated the pig claimed (e.g. step c) of claim 8). In other words, it is unclear whether the “human cells” or the “human pluripotent stem cells” are “introduced into an inner cell mass of a pig blastocyst”. Accordingly, those of skill would not be able to determine whether they were infringing on the claim. 
Response to arguments
Applicants’ arguments are noted but do not address the pending rejections necessitated by amendment. 
Claim Rejections - 35 USC § 102

The art at the time of filing did not reasonably teach or suggest making or using a chimeric pig embryo that lacks functional expression of endogenous ETV2 and comprises human cells that express ETV2 as required in claim 4.
The art at the time of filing did not reasonably teach or suggest making or using a chimeric pig morula or blastocyst that lacks functional expression of endogenous ETV2 and comprises human cells that express ETV2 as required in claims 8 and 23. 
Conclusion
No claim is allowed. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  


/MICHAEL C WILSON/Primary Examiner, Art Unit 1632